Citation Nr: 0218451	
Decision Date: 12/19/02    Archive Date: 12/24/02	

DOCKET NO.  96-37 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss and 
otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had service from December 1961 to December 
1964.  He also had a period of training duty with the U.S. 
Army Reserves from November 1983 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in St. 
Louis.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the veteran has been 
notified of the evidence necessary to substantiate his 
claim.

2.  The medical evidence of record indicates that the 
veteran's hearing loss and status post ruptured eardrums 
are attributable to his active service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the 
appellant, his current hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1101, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).

2.  Resolving all reasonable doubt in favor of the 
appellant, his current residuals of ruptured eardrums were 
incurred during his active service.  38 U.S.C.A. §§ 1101, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000 (VCAA) 
Pub. L. No. 106-475, 114 Stat. 2096, became effective 
during the pendency of this appeal, the Board finds it 
unnecessary to address its applicability to this appeal in 
view of the disposition reached herein.  The Board notes 
however, that the veteran was sent a letter regarding the 
ramifications of the VCAA by the RO in October 2001.

Service connection may be established for disability from 
personal injury suffered or disease contracted in the line 
of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which 
is attributable to such a disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of inservice incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
inservice disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  See also Rose v. West, 11 Vet. App. 169, 
171 (1998).

Service connection may also be granted on the basis of a 
post service diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability 
of § 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. 
§ 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when:  
(1) A chronic disease manifests itself and is identified 
as such in service (or within the presumption period under 
38 C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifested itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the 
veteran's present condition.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
the degree of disability, or any other point, such doubt 
will be resolved in favor of the claimant.  Reasonable 
doubt arises when there is an approximate balance of 
positive and negative evidence which does not 
satisfactorily prove or disprove a claim.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

In the instant case, the Board recognizes that the 
veteran's service personnel records reveal he served with 
the artillery during his active service and with Army 
aviation during his Reserve service.

His service medical records reveal that at the time of 
entrance examination prior to active service, notation was 
made of otitis media.  He was seen in service for acute 
ear infections in 1962 and on two occasions in 1964.  The 
ears were free of infection at the time of examination 
before separation from service in December 1964.  As for 
hearing loss, audiometric testing during service reflected 
essentially normal hearing.

When the veteran joined the Army Reserves in 1982, 
audiometric findings revealed he had left ear high 
frequency hearing loss.  History at that time included 
evidence that he worked as a civilian helicopter pilot.

However, the post service evidence of record includes a 
January 1998 statement from Jeffrey S. Peele, M.D., who 
stated the veteran had been a patient of his for more than 
five years and had tinnitus and severe hearing loss.  
(Records reflect that service connection for tinnitus was 
granted by rating decision dated in December 1998.)  Dr. 
Peele reported that, following review of service medical 
records provided by the veteran, it was his opinion that 
the veteran's hearing difficulties were connected to his 
military service in 1964.  He believed the condition 
seemed to worsen when the veteran returned to military 
service "in the high-noise atmosphere of helicopters."  He 
believed the veteran's hearing loss was "probably" 
connected to service.

Other evidence of record includes a communication dated in 
March 1999 from Wallace P. Berkowitz, M.D.  This physician 
indicated regarding the veteran's perforated eardrum, 
which was found several months following service 
discharge, that it "seems most likely that this too is 
service related as he reported to me that a short round 
caused bleeding from his nose and ears which occurred 
shortly before his discharge."  It was the physician's 
opinion that the fact the veteran continued to fly 
helicopters in the Army Reserves could only have 
aggravated the veteran's hearing loss and the perforated 
eardrum.  The physician stated that the veteran admitted 
to having cheated on hearing tests by reversing his 
headphones so he could continue to fly.  He believed this 
did not change the fact that the veteran had severe 
hearing loss.

A review of the record reflects that, in a November 2002 
communication, Dr. Berkowitz indicated that the 
aforementioned communication dated in March 1999 was 
indeed authored by him.

Additional evidence of record includes the report of an 
audiometric examination accorded the veteran by VA in 
October 2002.  The claims folder was not available for 
review prior to testing.  The veteran stated that sometime 
in 1963 an artillery round landed near him and exploded.  
He claimed to have experienced bleeding from the ears and 
nose, hearing loss, and tinnitus.  Following the testing, 
he was given a diagnosis of mild sensorineural hearing 
loss in the right ear through 2000 hertz, with sloping 
loss above that point to a moderately severe loss through 
the high frequencies.  It was stated the left ear showed a 
moderate to profound more mixed loss, with good speech 
discrimination.

The veteran was also accorded an ear disease examination 
by VA in October 2002.  The veteran was described as a 
somewhat undependable historian.  The veteran again 
referred to recollections of the incident when he was 
around a loud explosion in service.  He stated that while 
in service, he served around loud noises, specifically 
explosions.  It was reported he had undergone a 
tympanoplasty in the left ear about 10 years previously 
and in the right ear five years earlier.

Examination findings included scarring and thinning of 
both eardrums.

The diagnoses were bilateral sensorineural hearing loss 
and constant tinnitus.  It was indicated he was also 
status post ruptured eardrums, with residual scarring of 
both eardrums.  It was the examiner's opinion that it was 
"at least as likely as not" that the bilateral 
sensorineural hearing loss and tinnitus were secondary to 
the veteran's history of loud military noise exposure.  
The examiner also opined that it was "at least as likely 
as not" that the bilateral scarring of the eardrums was 
secondary to the tympanoplasties 5 and 10 years 
previously, which the examiner believed were secondary to 
the ruptured eardrums while in service.

The Board has carefully considered the medical and 
clinical data generated in this case.  It finds that, on 
balance, the veteran's assertions that his currently 
diagnosed hearing loss and residuals of ruptured eardrums 
are of service onset are supported by the medical evidence 
of record.  While there is a question of possible altered 
documents in the claims folder, the record reflects the 
veteran was accorded audiometric and ear disease 
examinations by VA in late 2002 and the examinations 
resulted in an opinion that the veteran had hearing loss 
and residuals of ruptured eardrums which were attributable 
to his active service.  In light of the above, the 
credible medical evidence is at least in equipoise.  
Therefore, the benefit of the doubt is resolved in the 
veteran's favor by finding that his current hearing loss 
and residuals of ruptured eardrums were incurred in 
service.



ORDER

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for residuals of 
ruptured eardrums is granted.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

